Citation Nr: 1015598	
Decision Date: 04/28/10    Archive Date: 05/06/10

DOCKET NO.  06-04 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for a low back disorder to 
include as secondary to the service-connected residuals of a 
left knee injury.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1967 to March 1971 
and from July 1973 to April 1990.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in North Little Rock, Arkansas.  

A hearing was held on April 9, 2007 in North Little Rock, 
Arkansas, before Kathleen K. Gallagher, a Veterans Law Judge 
who was designated by the Chairman to conduct the hearing 
pursuant to 38 U.S.C.A. § 7107(c) (West 2002) and who is 
rendering the determination in this case.  A transcript of 
the hearing is in the claims file.

In December 2007, the Board remanded the Veteran's claim for 
additional development.  As a preliminary matter, the Board 
finds that the remand directives have been substantially 
completed, and, thus, a new remand is not required to comply 
with the holding of Stegall v. West, 11 Vet. App. 268 (1998).  
See also Dyment v. West, 13 Vet. App. 141, 146-47 (1999).


FINDING OF FACT

The medical evidence is in equipoise as to whether the 
Veteran's low back disorder was permanently aggravated by a 
service-connected disability.


CONCLUSION OF LAW

Resolving the benefit of the doubt in favor of the Veteran, a 
low back disorder was permanently aggravated by a service-
connected disability.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

VA is required to meet the notice and duty to assist 
provisions of 38 U.S.C.A.            §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326.  Without deciding whether these notice and 
development requirements have been satisfied in the present 
case, it is the Board's conclusion that the law does not 
preclude the Board from adjudicating the Veteran's claim.  
This is so because the Board is taking action favorable to 
the Veteran by granting service connection for a low back 
disorder.  Further discussion of the VCAA is not required.  
See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC 16-92 (1992).

LAW AND ANALYSIS

I.	Service Connection

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.                      
38 C.F.R. § 3.303(d).

In order to establish direct service connection for a 
disorder, there must be (1) competent evidence of the current 
existence of the disability for which service connection is 
being claimed; (2) competent evidence of a disease 
contracted, an injury suffered, or an event witnessed or 
experienced in active service; and (3) competent evidence of 
a nexus or connection between the disease, injury, or event 
in service and the current disability.  Davidson v. Shinseki, 
581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. 
Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 
12 Vet. App. 247, 253 (1999)).  In many cases, medical 
evidence is required to meet the requirement that the 
evidence be "competent."  However, when a condition may be 
diagnosed by its unique and readily identifiable features, 
the presence of the disorder is not a determination "medical 
in nature" and is capable of lay observation.  Barr v. 
Nicholson, 21 Vet. App. 303, 309 (2007).

Under section 3.310(a) of VA regulations, service connection 
may be established on a secondary basis for a disability 
which is proximately due to or the result of service-
connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
proximately caused by or (b) proximately aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).  Where a service-connected 
disability aggravates a nonservice-connected condition, a 
Veteran may be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Allen, 7 Vet. App. at 
448. Temporary or intermittent flare-ups of symptoms of a 
condition, alone, do not constitute sufficient evidence 
aggravation unless the underlying condition worsened.  Cf. 
Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); 
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

The provisions of 38 C.F.R. § 3.310 were amended, effective 
from October 10, 2006; however, the new provisions require 
that service connection not be awarded on an aggravation 
basis without establishing a pre-aggravation baseline level 
of disability and comparing it to current level of 
disability.  71 Fed. Reg. 52744-47 (Sept. 7, 2006).  Although 
the stated intent of the change was merely to implement the 
requirements of Allen v. Brown, 7 Vet. App. 439 (1995), the 
new provisions amount to substantive changes to the manner in 
which 38 C.F.R. § 3.310 has been applied by VA in Allen-type 
cases since 1995.  Consequently, the Board will apply the 
older version of 38 C.F.R. § 3.310, which is more favorable 
to the claimant because it does not require the establishment 
of a baseline before an award of service connection may be 
made.

In order to establish entitlement to service connection on 
this secondary basis, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical evidence establishing a nexus (i.e., link) 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

The record reveals that the Veteran has claimed entitlement 
to service connection on a direct and secondary basis.  As 
will be discussed in further detail below, the Board finds 
that the Veteran is entitled to secondary service connection 
for a low back disorder.  Thus, the Board will only discuss 
service connection on a secondary basis.

The Veteran contends that his current low back disorder is 
related to his service-connected residuals of a left knee 
injury.  Specifically, he states that his service-connected 
residuals of a left knee injury caused him to walk in an 
altered gait which in turn caused his low back disorder.    

Initially, the Board notes that the medical evidence of 
record confirms that the Veteran has a current disability.  
The VA treatment records reveal numerous diagnoses of 
degenerative disc disease and complaints of low back pain.  
In addition, the record shows that the Veteran is service-
connected for residuals of a left knee injury.  Thus, 
elements (1) and (2) of Wallin have been met.  

Therefore, the remaining inquiry is whether the Veteran's low 
back disorder was proximately due to or permanently 
aggravated by his service-connected residuals of a left knee 
injury.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en 
banc).  In this case, the Board notes that the medical 
evidence is conflicting as to the etiology of the Veteran's 
low back disorder.  

A VA physician provided an opinion in a November 2006 record.  
The physician stated that he reviewed the claims file and 
previous examinations, including an examination he conducted 
in January 2006.  The physician noted that in December 2005, 
the Veteran had a normal gait and therefore opined that it 
was less likely than not that his left knee disability caused 
an altered gait that caused his lumbar spine disability.  The 
physician felt that the disability was most likely due to the 
natural aging process with degenerative change of the lumbar 
spine since his gait in December of 2005 was described as 
normal.  

A December 2005 VA treatment record noted that the Veteran 
had a long standing limp due to his left knee that resulted 
in right knee and back discomfort.  It was specifically noted 
that the Veteran had an antalgic gait.  

A March 2008 VA treatment record noted that the Veteran had 
low back pain with elements of mechanical factors plus 
sacroiliac dysfunction from a chronically altered gait 
mechanics due to the left knee.  

Due to the conflicting medical evidence, the Board remanded 
the claim in December 2007 to provide a VA examination.  The 
Veteran was afforded a VA examination in March 2009.  The 
examiner noted that the Veteran walked with a limp on the 
left side.  The x-rays showed a significant degenerative disc 
disease at L5-S1 and at lesser degrees at L4-L5.  The 
diagnosis was listed as chronic lumbar sprain with 
degenerative disc disease.  The examiner opined that it was 
as likely as not that the low back problem was aggravated by 
the service-connected left knee disability.  It was noted 
that the Veteran had limped since his left knee problem in 
the 1960s and that this aggravated his back.  The examiner 
also provided a further opinion in a July 2009 record.  He 
noted that the fact that the Veteran did not have any 
findings of degenerative disc disease in 1992 simply meant 
that he was not that far along in the progression of his 
disease at that time.  

As held by the Court, the credibility and weight to be 
attached to a medical opinion is within the province of the 
Board.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  
When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant.  Reasonable doubt is doubt 
which exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  See Gilbert 
v. Derwinski, 1 Vet. App. 49, 53-54 (1990).

In reviewing the aforementioned medical evidence, the Board 
concludes that the available evidence is at least in relative 
equipoise as to whether the Veteran's low back disorder was 
aggravated by his service-connected residuals of a left knee 
injury.  The Board acknowledges that the November 2006 VA 
physician provided a negative medical opinion based on his 
notation that the Veteran did not have an altered gait.  
However, the medical evidence shows that the Veteran does 
have an altered gait due to his service-connected residuals 
of a left knee injury.  See March 2008 VA treatment record, 
December 2005 VA treatment record.  As noted above, the 
Veteran was afforded a VA examination in March 2009 wherein 
the examiner provided a positive medical opinion including a 
supporting rationale.  The Board recognizes that it could 
remand the case for another opinion; however, given the fact 
that the private medical evidence noted that the Veteran's 
long standing altered gait caused back discomfort and the 
March 2009 VA examiner opined that the Veteran's low back 
disorder was aggravated by the service-connected residuals of 
a left knee injury and altered gait, the Board concludes that 
in this case, as it now stands, the evidence of record is at 
least in relative equipoise as to whether the Veteran's low 
back disorder was aggravated by his service-connected 
residuals of a left knee injury.  Therefore, a remand is not 
necessary here to obtain another medical opinion to decide 
the claim as the medical opinions of record are sufficient 
for that purpose. 38 C.F.R. § 3.159(c)(4); cf. Mariano v. 
Principi, 17 Vet. App. 305, 312 (2003) (noting that, because 
it is not permissible for VA to undertake additional 
development to obtain evidence against an appellant's case, 
VA must provide an adequate statement of reasons or bases for 
its decision to pursue such development where such 
development could be reasonably construed as obtaining 
additional evidence for that purpose).  Accordingly, 
resolving the benefit of the doubt in favor of the Veteran, 
the Board will grant service connection for a low back 
disorder.          38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for a low back disorder to 
include as secondary to the service-connected residuals of a 
left knee disorder is granted.  



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


